Exhibit 10.25(a)
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of April 28, 2008, is entered into between WACHOVIA CAPITAL FINANCE CORPORATION
(WESTERN), a California corporation, as Agent and Lender (in such capacities,
“Lender”), IMAGE ENTERTAINMENT, INC., a Delaware corporation (“Borrower”), EGAMI
MEDIA, INC., a Delaware corporation (“Egami”), IMAGE ENTERTAINMENT (UK), INC., a
Delaware corporation (“Image (UK)”) and HOME VISION ENTERTAINMENT, INC., a
Delaware corporation (“HVE” and together with Egami and Image (UK),
collectively, “Guarantors”).
RECITALS
A. Borrower, Guarantors and Lender have previously entered into that certain
Loan and Security Agreement dated May 4, 2007 (the “Loan Agreement”), pursuant
to which Lender has made certain loans and financial accommodations available to
Borrower. Terms used herein without definition shall have the meanings ascribed
to them in the Loan Agreement.
B. Borrower, Guarantors and Lender now wish to amend the Loan Agreement on the
terms and conditions set forth herein.
C. Borrower and Guarantors are entering into this Amendment with the
understanding and agreement that, except as specifically provided herein, none
of Lender’s rights or remedies as set forth in the Loan Agreement is being
waived or modified by the terms of this Amendment.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1. Amendments to Loan Agreement.
(a) The definition of “Applicable Margin” in Section 1.7 of the Loan Agreement
is hereby amended and restated to read in its entirety as follows:
“1.7 ‘Applicable Margin’ shall mean, at any time, with respect to any Prime Rate
Loan or Eurodollar Rate Loan, the applicable rate per annum set forth below
under the caption “Prime Spread” or “Eurodollar Spread”, as the case may be,
based upon the EBITDA of Parent and its Subsidiaries during the twelve
(12) months ending on the most recent determination date:

 

 



--------------------------------------------------------------------------------



 



              Prime   Eurodollar EBITDA   Spread   Spread Category 1
³ $2,000,000   0.5%   2.25% Category 2
< $2,000,000
but
³ $1,000,000   0.5%   2.50% Category 3
< $1,000,000   0.75%   2.75%

For purposes of the foregoing, (a) the Applicable Margin shall be determined as
of the end of each fiscal quarter of Parent based upon the annual or monthly
financial statements (for periods ending on the last day of a fiscal quarter or
year) delivered pursuant to Section 9.6(a), and (b) each change in the
Applicable Margin resulting from the EBITDA of Parent and its Subsidiaries shall
be effective during the period commencing on and including the first day of the
month immediately following the date of delivery to the Agent of such financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change, provided that the EBITDA shall be
deemed to be in Category 3 at the option of the Agent or at the request of the
Required Lenders if the Parent fails to deliver the annual or monthly financial
statements required to be delivered by it pursuant to Section 9.6(a) hereof,
during the period from the expiration of the time for delivery thereof until
such financial statements are delivered. If any such financial statements
overstate the EBITDA, and if as a result of such overstatement, the interest and
fees charged hereunder are less than what would have been charged had such
financial statements accurately stated the EBITDA, then Borrowers shall be
responsible for the difference between the interest and fees charged as result
of such overstatement and what would have been charged had such financial
statements accurately stated the EBITDA, and shall pay the amount of such
difference to the Agent upon its demand therefor.”
(b) The definition of “Revolving Loan Limit” in Section 1.7 of the Loan
Agreement is hereby amended and restated to read in its entirety as follows:
“1.92 ‘Revolving Loan Limit’ shall mean, as to each Borrower, at any time, the
amount equal to $20,000,000 minus the then outstanding principal amount of the
Revolving Loans and Letters of Credit provided to the other Borrowers.”
(c) Section 9.17 of the Loan Agreement is hereby amended and restated to read in
its entirety as follows:

 

2



--------------------------------------------------------------------------------



 



“9.17 Fixed Charge Coverage Ratio. During each of the periods set forth below,
Borrowers shall maintain a Fixed Charge Coverage Ratio of no less than the ratio
set forth opposite such period; provided that if (a) such required ratio is less
than 1.00 to one and Borrowers had Excess Availability hereunder equal to or
greater than $3,500,000 at all times during the thirty (30) days preceding the
date on which the financial statements for the last day of such period are
furnished to Agent pursuant to Section 9.6(a)(i) hereof, or (b) such required
ratio is equal to or greater than 1.00 to one and Borrowers had Excess
Availability hereunder equal to or greater than $2,500,000 at all times during
those thirty (30) days, then the foregoing covenant will not be tested for the
applicable period:

      Periods   Ratios
 
   
Each 3 month period ending on or after March 31, 2008 but on or before
August 30, 2008
  0.00 to one
 
   
Each 3 month period ending on or after September 30, 2008 but on or before
November 30, 2008
  0.50 to one
 
   
Each 3 month period ending on or after December 31, 2008 but on or before
February 28, 2009
  1.00 to one
 
   
Each 6 month period ending on or after March 31, 2009 but on or before May 31,
2009
  1.00 to one
 
   
Each 6 month period ending on or after June 30, 2009
  1.10 to one”

2. Effectiveness of this Amendment. Lender must have received the following
items before this Amendment is effective.
(a) Amendment. This Amendment, fully executed in a sufficient number of
counterparts for distribution to all parties.
(b) Representations and Warranties. The representations and warranties set forth
herein and in the Loan Agreement must be true and correct.
(c) Other Required Documentation. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Lender.
3. Representations and Warranties. Borrower and Guarantors represent and warrant
as follows:

 

3



--------------------------------------------------------------------------------



 



(a) Authority. Each of Borrower and Guarantors has the requisite corporate power
and authority to execute and deliver this Amendment, and to perform its
obligations hereunder and under the Financing Agreements (as amended or modified
hereby) to which it is a party. The execution, delivery and performance by
Borrower and Guarantors of this Amendment have been duly approved by all
necessary corporate action and no other corporate proceedings are necessary to
consummate such transactions.
(b) Enforceability. This Amendment has been duly executed and delivered by
Borrower and Guarantors. This Amendment and each Financing Agreement (as amended
or modified hereby) is the legal, valid and binding obligation of Borrower and
Guarantors, enforceable against them in accordance with its terms, and is in
full force and effect.
(c) Representations and Warranties. The representations and warranties contained
in each Financing Agreement (other than any such representations or warranties
that, by their terms, are specifically made as of a date other than the date
hereof) are correct on and as of the date hereof as though made on and as of the
date hereof.
(d) Due Execution. The execution, delivery and performance of this Amendment are
within the power of Borrower and Guarantors, have been duly authorized by all
necessary corporate action, have received all necessary governmental approval,
if any, and do not contravene any law or any contractual restrictions binding on
Borrower or any Guarantor.
(e) No Default. No event has occurred and is continuing that constitutes an
Event of Default.
4. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of California governing contracts only to be performed in that
State.
5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.
6. Reference to and Effect on the Financing Agreements.
(a) Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other
Financing Agreements to “the Loan Agreement”, “thereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as modified and amended hereby.
(b) Except as specifically amended above, the Loan Agreement and all other
Financing Agreements, are and shall continue to be in full force and effect and
are hereby in all respects ratified and confirmed and shall constitute the
legal, valid, binding and enforceable obligations of Borrower and Guarantors to
Lender.

 

4



--------------------------------------------------------------------------------



 



(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Lender under any of the Financing Agreements, nor constitute a waiver
of any provision of any of the Financing Agreements.
(d) To the extent that any terms and conditions in any of the Financing
Agreements shall contradict or be in conflict with any terms or conditions of
the Loan Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Loan Agreement as modified or amended hereby.
7. Estoppel. To induce Lender to enter into this Amendment and to continue to
make advances to Borrower under the Loan Agreement, Borrower and Guarantors
hereby acknowledge and agree that, as of the date hereof, there exists no right
of offset, defense, counterclaim or objection in favor of Borrower or any
Guarantor as against Lender with respect to the Obligations.
8. Integration. This Amendment, together with the other Financing Agreements,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.
9. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

            IMAGE ENTERTAINMENT, INC.
      By:   /s/ JEFF M. FRAMER         Name:   Jeff M. Framer        Title:  
Chief Financial Officer        EGAMI MEDIA, INC.
      By:   /s/ JEFF M. FRAMER         Name:   Jeff M. Framer        Title:  
Chief Financial Officer        IMAGE ENTERTAINMENT (UK), INC.
      By:   /s/ JEFF M. FRAMER         Name:   Jeff M. Framer        Title:  
Chief Financial Officer        HOME VISION ENTERTAINMENT, INC.
      By:   /s/ JEFF M. FRAMER         Name:   Jeff M. Framer        Title:  
Chief Financial Officer        WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN),
as Agent and Lender
      By:   /s/ GARY WHITAKER         Gary Whitaker, Director             

 

6